EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows to address an obvious typographical and/or formatting error, as the last two "determining" steps clearly limit the manner in which previously-recited "determining" steps are performed, rather than reciting further steps. The claim has been amended comparably to claim 3, which recites similar limitations. 

Claim 29 has been amended as follows: 
29.	A method of measuring vital signals using a millimeter-wave radar sensor system, the method comprising: 
performing a first set of radar measurements using a millimeter-wave radar sensor to produce a first set of radar data; 
determining a first set of range gate measurements from the first set of radar data; 
determining high response range gates from the first set of range gate measurements; 
extracting vital signal information from the high response range gates; and
determining a confidence level corresponding to the extracted vital signal information[[;]],
wherein determining the high response range gates comprises determining which range gates of the first set of range gate measurements have a highest peak-to-average ratio; and 
wherein determining the confidence level comprises determining a percentage of time within a time window that the peak-to-average ratio of the determined high response range gates is within a predetermined range of values.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance. 
Rejection under 35 U.S.C. 112(b) (or pre-AIA  35 U.S.C. 112, second paragraph) has/have been withdrawn in view of the amendments to the claims and/or Applicant's submitted remarks. 
The most relevant of the prior art of record, US 2017/0281015 A1 (Tupin '015) as modified by US 2010/0241009 A1 (Petkie) and US 2017/0181409 A1 (Tupin '409) teaches and/or suggests a method comprising and/or processor configured for performing a first set of radar measurements using a millimeter-wave radar sensor to produce a first set of radar data; determining a first set of range gate measurements from the first set of radar data; determining high response range gates from the first set of range gate measurements; extracting vital signal information from the high response range gates; and determining a confidence level corresponding to the extracted vital signal information (see Office action mailed 11/26/2021, pgs. 5-7). Similarly US 2017/0065184 A1 (Barak) as modified by Petkie and Tupin '015 teaches and/or suggests a method comprising and/or processor configured for performing a first set of radar measurements using a millimeter-wave radar sensor to produce a first set of radar data; determine a first set of range gate measurements from the first set of radar data; determine high response range gates from the first set of range gate measurements; apply a correction filter to determined high response range gates in slow-time to produce corrected range gate data, the correction filter configured to correct for a manner in which the millimeter-wave radar sensor is coupled to a biological target; and apply a vital signal filter to the corrected range gate data to determine extracted vital signal information of the biological target (see Office action mailed 11/26/2021, pgs. 9-11). Tupin '409 teaches/suggests determining a confidence level corresponding to the extracted vital signal information, but does not teach the manner in which the confidence level is determined, and therefore does not disclose 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Meredith Weare/Primary Examiner, Art Unit 3791